Title: To Benjamin Franklin from Thomas Digges, 30 November 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
St James’s London Novr 30 79
I gave you a manuscript Copy of the Kings Speech & the debates on the amendment thereon, by last frydays post; Since which I think the general conversation about a vigorous prosecution of the War is very much abated, & the topic now is that the american war must be given up. It is the general opinion, if it is carryd on further, that it will be meerly defensive, from the inability in this Country to send over more troops or spare more ships. It appears that some 8 or 10 Ships are preparing for the relief of Gibraltar—probably after throwing in some supplys to that Garrison to proceed on to the West Indies. I hear of none going to N York. Sir Geo Collier arrivd yesterday from that place. He left it the begining of Novr. and tho His accounts are not authentically given to the public they are nearly as follows— That the Expedn to the Soward 2,000 men under Ld. Cornwallis was laid aside on accot of DEstaign being on the Coast—this Expedition was meant against Chas Town. That Rhode Island is evacuated and the Troops got safe to N York. That Sr. Jas Wallace in the Experiment was taken by D Estaigns Fleet and that all the out posts save those of the narrows on Statten Island, at Kings Bridge were calld in, & that the City of N York was put in a perfect state of Defence.
Altho Sir Geo saild so late as the 4th Novr. there was nothing certain as to where DEstagnes fleet was. The last probable accot. of it is from the Crew of the Gen Glover privateer now confind in Portsmo who was with the fleet the 14. 15. & 16th Sept. in Latte. 39 and Long: 64. This privateer was taken the 20th by the frigate wch brot over Adm Byron.
I have seen some Pensa. Papers by the Packet but find nothing materially worth mentioning but what you have below. Under an article from Chas Town So Caroa. it appears that DEstaigns fleet 26 sail Line, 20 frigates, & 3 Corvettes were at anchor the 2d. off Tybee. A Frigate had been sent to the Town with advices of this & pilots were sent to DEstaign— The Article says there were High Winds on the 4th. which woud probably oblige the fleet to stand off to Sea— There is also an accot of the Death of Wm. H. Drayton.
A Vessel arrivd at Bedford in N England also gives accots that she saild with DEstaigns fleet as above from St Domingo & left him in Latt 25. and Long 70 & that He was bound to Georgia & So Carolina & thence to the Noward. An Article from Chatham Octor. 5 says that Gen Phillips & Gen Reidsell and their suit arrivd there the 30 Sept— They had been as far as Eliza Town on Parole, but were orderd to Chatham by Congress there to wait further orders. By this it would seem an Exchange had begun or was likely to open. Another article says His Excelly J. Jay, late Prest: of Congress is appointed Plenipo to the Court of Spain in the Room of Arr. Lee Esqr recalld; and that Wm. Carmichael Esqr. is Secretary to the Commission.
Octor. 3. Monsieur Gerrard, accompanyd by Silas Deane Esqr., passd thro Norris Town on His way to Boston, where He intends to embark for France.— Two Proclamations from Gov Tryon & one from Arbuthnot, relative to the Spanish Declaration & to induce the people to fit out armd vessels agt. the trade of Spain &ca. &ca. It appears by Arbuthnots that they are in want of Seamen.— Nothing material has been yet done in Parliamt. Lord Shelburn is to make a motion on Wedny relative to Ireland & the state of things in the Wt Indies. Yesterday, there was no business done in conseqe of a Duel between Mr Fox & Mr Adam on acco. of some expressions in debate from the former to the latter. Mr Fox is slightly wounded in the Belly only a scratch, & the other man seems to be much blamd.
The above mentiond Gentn. Mr. J—— and Mr. C——l will naturally be with you prior to their setting down at the port of their destination— I would esteem it a favr. in you to mention me to them & to give Mr. C——l my direction. I have frequently written to him both before & since he left Europe, & am very ready & willing to do them any services here. I am well acquainted in the Country they are going to, & have some transactions of import in the merchantile way as well for a certain public body as for private individuals where they come from, in which they may be assisting—
I am with Gt truth & sincerity Yr very obligd & ob st.
Willm Ross
 Addressed: Monsieur / Monsieur B. F—
Notation: Digges Nov 30 79
